  Case 1:20-cr-00023-DLI Document 27 Filed 08/18/20 Page 1 of 1 PageID #: 95




                                                             August 18, 2020

Judge Dora L. Irizarry
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re: United States v. Russo, 20 Cr. 23 (DLI)

Dear Judge Irizarry,

        I am one of the attorneys representing Daniel Russo in the above-referenced case. On June
18, 2020, this Court adjourned the scheduled June 24, 2020, status conference sine die and ordered
the parties to submit a status report to the Court by August 18, 2020. The parties currently have no
pressing issues to bring to the Court’s attention but would like to propose the following schedule
for dispositive/discovery motions:

               •   October 30, 2020 – Defense Motions Due
               •   November 27, 2020 – Government Opposition Due
               •   December 7, 2020 – Defense Reply Due
       Thank you for your consideration.

                                                             Respectfully,




                                                             Benjamin Brafman, Esq.

cc: AUSA Nomi D. Berenson (via ECF)
